DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-20 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Agarwal et al. (2009/0193126) teaches solutions for an enterprise providing services to a variety of clients to enable the client to use the resources provided by the enterprise by modifying URLs received and the URLs from the responses from the servers to the client's requests before forwarding the requests and the responses to the intended destinations. An intermediary may identify an access profile for a clients' request to access a server via a clientless SSL VPN session. The intermediary may detect one or more URLs in content served by the server in response to the request using one or more regular expressions of the access profile. The intermediary may rewrite or modify, responsive to detecting, the one or more detected URLs in accordance with a URL transformation specified by one or more rewrite policies of the access profile. The response with modified URLs may be forwarded to the client. (See Abstract).

	Gavini et al. (2012/0036178) teaches systems and methods for managing cookies by a multi-core device. The device is intermediary to a client and one or more servers. A first core of a multi-core device receives a response from a server to a request of the client through a user session. The response comprises a cookie. The first core removes the cookie from the response and stores the cookie in a corresponding storage for the session. The first core forwards the response without the cookie to the client. A second core then receives via a session, a second request from the client. The second core determines the identification of the first core as owner of the session from the second request. The second core then communicates to the first core a third request for cookie information for the session. (See Abstract).

	Kumar et al. (2017/0331789) teaches systems and methods for rewriting a HTTP response transmitted via a clientless SSL VPN session. An intermediary device may identify, in a HTTP response transmitted via a clientless SSL VPN session, an absolute URL that includes a first hostname of the server. The device may provide a unique string corresponding to the first hostname of the server. The device may generate a URL segment by combining the unique string with a second hostname of the device. The device may rewrite the absolute URL by replacing the first hostname in the absolute URL with the generated URL segment. A domain name system (DNS) server for the client may be configured with a DNS entry comprising a wildcard combined with the second hostname, to cause the DNS server to resolve the rewritten absolute URL to an IP address of the device. (See Abstract).
However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 03/12/2021. Claims 2-20 are also allowed for the same reasons.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HERMON ASRES/Primary Examiner, Art Unit 2449